TENNESSEE BUREAU OF WORKERS’ COMPENSATION
          IN THE COURT OF WORKERS’ COMPENSATION CLAIMS
                           AT NASHVILLE

 DOUGLAS WILLIFORD,                          )
          Employee,                          ) Docket No. 2016-06-1933
                                             )
 v.                                          ) State File No. 7386-2015
                                             )
 NEW BERN TRANSPORT,                         ) Judge Joshua Davis Baker
           Employer.                         )

                    EXPEDITED HEARING ORDER DENYING
                      REQUEST FOR MEDICAL BENEFITS
                        (DECISION ON THE RECORD)

        This claim came before the Court on the request for expedited hearing filed by
Douglas Williford. Mr. Williford asked the Court to enter an interlocutory order based
on its review of the record without an evidentiary hearing. New Bern Transport, d/b/a
Pepsi Company (Pepsi), conceded to the Court’s review of the case without an
evidentiary hearing, and the Court issued a docketing notice giving the parties until April
19, 2017, to file position statements.

       Through this expedited hearing, Mr. Williford seeks medical and permanent
disability benefits for a work-related knee injury. While the issue of permanent disability
benefits is not appropriate for consideration at an expedited hearing, Pepsi questions the
compensability of the claim, raising the statute of limitations as a defense. As explained
below, the Court finds that Mr. Williford failed to file his petition for benefit (PBD)
determination within the statute of limitations and, therefore, holds he is unlikely to
prevail at a hearing on the merits in proving the compensability of his claim.

                                    History of Claim

       As Mr. Williford seeks a decision without an evidentiary hearing, the Court
derived the claim history solely from the file documents. Factually, this claim concerns
an accepted work-related knee injury. Pepsi challenges the compensability of the claim
based on Mr. Williford’s failure to file a PBD within the one year statute of limitations.
       On December 10, 2014, Mr. Willford injured his left knee while working as a
driver for Pepsi. Pepsi initiated temporary disability payments and provided medical
benefits with Dr. David Moore. Dr. Moore diagnosed Mr. Williford with a medial
meniscal tear, performed arthroscopic surgery, placed him at maximum medical
improvement on May 7, 2015, and assigned an impairment rating of 1% to the body as a
whole. Pepsi made its last temporary disability payment on May 22, 2015, and paid the
last medical bill on June 9.

        Shortly after Dr. Moore released Mr. Williford and assigned him an impairment
rating, Pepsi offered to settle the claim. Mr. Williford, who returned to work for Pepsi,
declined the offer, believing that it was too low.

         On October 11, 2016, more than one year after Pepsi made both its last temporary
disability and medical benefit payments, Mr. Williford filed a PBD seeking permanent
disability and medical benefits. In the PBD and his affidavit in support of this request for
expedited hearing, Mr. Williford stated that he did not know his medical care would be
discontinued or his case closed because the statute of limitations expired. He also
expressed difficulty getting in touch with the insurance adjuster handling his claim. He
felt it was unfair that the insurer closed his case.

                       Findings of Fact and Conclusions of Law

        The following legal principles govern the Court’s analysis of this claim. In order
to ultimately prevail, Mr. Williford has the burden of proving all essential elements of his
claim by a preponderance of the evidence. Scott v. Integrity Staffing Solutions, 2015 TN
Wrk. Comp. App. Bd. LEXIS 24, at *6 (Aug. 18, 2015). At an expedited hearing,
however, his burden of proof is lower and requires him only to come forward with
sufficient evidence from which this Court can determine that he is likely to prevail at a
hearing on the merits. See Tenn. Code Ann. § 50-6-239(d)(1) (2016); McCord v.
Advantage Human Resourcing, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *9 (Mar. 27,
2015). Pepsi raised the affirmative defense that Mr. Williford’s claim is time-barred by
the statute of limitations. The Court agrees and holds Mr. Williford failed to carry his
burden of proving a likelihood of success at a hearing on the merits because he filed his
PBD beyond the statute of limitations.

       Statutes of limitations exist to ensure fairness by prohibiting undue delay in
bringing claims and to provide defendants timely notice of potential lawsuits. See
American Pipe & Constr. Co. v. Utah, 414 U.S. 538, 554-55 (1974). In a workers’
compensation case where the employer voluntarily pays benefits, the Workers’
Compensation Law provides that the employee’s “right to compensation shall be forever
barred” unless the employee files a PBD within one year after “the date of the last
authorized treatment or the time employer ceased to make payment of compensation to or
on behalf of the employee.” Tenn. Code Ann. § 50-6-203(b)(2) (2016). The employer

                                             2
has the burden of producing facts to show that the statute of limitations bars a claim.
Once the employer establishes those facts, the employee must prove that an exception
exists or the claim is barred. See Cloyd v. Hartco Flooring Co., 274 S.W.3d 638, 647
(Tenn. 2008) (citing Ingram v. Earthman, 993 S.W.2d 611, 633; Jones v. Coal Creek
Mining & Mfg. Co., 180 S.W. 179, 182 (Tenn. 1915).

       Pepsi accepted this claim from the outset, providing Mr. Williford medical care
and temporary disability benefits. Mr. Williford last treated with Dr. Moore on May 7,
2015. Additionally, Pepsi issued the final temporary disability payment on May 22 and
paid the last medical bill on June 9 of that same year. Thereafter, Pepsi offered to settle
the case, and Mr. Willford declined the offer.

        After Mr. Williford had his last authorized treatment and Pepsi ceased making
benefit payments, he had the responsibility to pursue his claim by timely filing a PBD.
He did not file a PBD until October 11, 2016, more than one year after Pepsi ceased
making payments on his behalf. Accordingly, the facts support Pepsi’s statute of
limitations defense and, unless Mr. Williford proves an exception that extends the statute
of limitations, his claim is barred.

        Essentially, Mr. Williford claims a lack of communication, coupled with his lack
of knowledge concerning the Workers’ Compensation Law, resulted in the statute of
limitations expiring before he pursued his claim. In his affidavit, he explained he made
fruitless attempts to contact his caseworker concerning the claim. Mr. Williford also
stated he did not know his medical care would end once the statute of limitations expired
and asserted Pepsi never told him about the termination of care. In fact, Pepsi never
warned him that he had to file a PBD within any certain period of time. Under these
circumstances, Mr. Williford argued it would be unfair for his claim to be barred by the
statute of limitations.

        While the Court sympathizes with Mr. Williford, his lack of knowledge
concerning the statute of limitations will not extend the statute. See Mosby v. McDowell
Ctr. for Children, 2014 Tenn. LEXIS 703, at *18-19 (Tenn. Workers’ Comp. Panel Oct.
2, 2014) (“More than 170 years of Tennessee case law reveals a general public policy . . .
mere ignorance of the law will not serve as an excuse for a litigant’s error or omission.”).
Furthermore, Pepsi had no obligation to warn him the statute of limitations would expire
if he failed to pursue his claim. Accordingly, the Court finds Mr. Williford’s reason for
failing to timely pursue his claim does not constitute an exception that would extend the
statute of limitations.

        The Court holds that Mr. Williford is unlikely to succeed at a hearing on the merits
in proving the compensability of his claim because he failed to file a PBD before the
statute of limitations expired.


                                             3
IT IS, THEREFORE, ORDERED as follows:

  1. Mr. Williford’s claim for workers’ compensation benefits is denied.

  2. This matter is set for a scheduling hearing on June 5, 2017, at 11:00 a.m.
     (CDT). The Court will convene the scheduling hearing telephonically. The
     parties must dial (615) 741-2113 or (855) 874-0474 to participate. Failure to
     participate in the scheduling hearing may result in determination of issues without
     further input.

ENTERED ON THIS THE 20TH DAY OF APRIL, 2017.


                                       ___________________________________
                                       Joshua Davis Baker, Judge
                                       Court of Workers’ Compensation Claims




                                          4
                                                 APPENDIX

    1. Incomplete Petition for Benefit Determination filed October 11, 2016
    2. Completed Petition for Benefit Determination filed December 14, 2016
    3. Dispute Certification Notice
    4. Request for Expedited Hearing
    5. Affidavit of Douglas Williford with attached document
    6. Medical Records of Dr. David R. Moore
    7. Email from Attorney Lewis to Jay Hicks, Mediation Specialist
    8. Wage Statement
    9. Physician Panel Form
    10. Unsigned Letter from Douglas Williford dated January 23, 20171
    11. Notice of Intent to Use Business Records
    12. Employer’s Opposition Statement
    13. Employer’s Notice of Objection to Admissibility of Unsigned Letter




1
 Employer objected to the admissibility of this document. The Court sustains the objection. The Court did not
consider this document when rendering its decision and has included the document in the case file for identification
purposes only.

                                                         5
                            CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of this Expedited Hearing Order was
sent to the following recipients by the following methods of service on this the _____
                                                                                 20th day
of April, 2017.

 Name                       Certified Via       Via     Service sent to:
                            Mail      Fax       Email
 Douglas Williford             X                  X     7637 Kemberton Dr.
                                                        East Nolensville, TN 37135
                                                        dougstepbay@sbcglobal.net

 John R. Lewis                                    X     john@johnlewisattorney.com




                                         _____________________________________
                                         Penny Shrum, Clerk of Court
                                         Court of Workers’ Compensation Claims
                                         WC.CourtClerk@tn.gov




                                            6